Exhibit 10.4

 

TIME-VESTING FORM

PARKWAY PROPERTIES, INC.

AND PARKWAY PROPERTIES LP

2013 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

Parkway Properties, Inc., a Maryland corporation (the “Company”), pursuant to
the Parkway Properties, Inc. and Parkway Properties LP 2013 Omnibus Equity
Incentive Plan (as may be amended from time to time, the “Plan”), hereby grants
to the holder listed below (the “Participant”), an award of restricted stock
units (the “RSUs”). Each RSU represents the right to receive one (1) share of
common stock of the Company (each, a “Share”) in accordance with the terms and
conditions hereof if applicable vesting conditions are satisfied. This award of
RSUs is subject to all of the terms and conditions set forth in this Restricted
Stock Unit Grant Notice (the “Grant Notice”), the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (together, the “Agreement”) and the Plan,
each of which is incorporated herein by reference. Each RSU is hereby granted in
tandem with a corresponding Dividend Equivalent, as further described in Exhibit
A. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement. Notwithstanding anything contained
herein to the contrary, if the Company’s stockholders do not approve the Plan
within twelve (12) months of the Board’s initial adoption of the Plan on
December 19, 2012, the RSUs and Dividend Equivalents shall terminate and be
forfeited.

 

Participant:

   [__________________________]

Grant Date:

   [__________________________]

Total Number of RSUs:

   [_____________]

Vesting Commencement Date:

   [_____________]

Vesting Schedule:

   [__________________________]

Termination of RSUs and

Dividend Equivalents:

   If the Participant experiences a Termination of Service prior to the
applicable vesting date, all RSUs that have not become vested on or prior to the
date of such Termination of Service (after taking into consideration any vesting
that may occur in connection with such Termination of Service, if any), and all
Dividend Equivalents associated with such RSUs, in each case will thereupon be
automatically forfeited by the Participant without payment of any consideration
therefor. In addition, if the Company’s stockholders do not approve the Plan
within twelve (12) months of the Board’s initial adoption of the Plan on
December 19, 2012, the RSUs and Dividend Equivalents shall terminate and be
forfeited.

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
the Agreement. In addition, by signing below, the Participant also agrees that
the Company, in its sole discretion, may satisfy any withholding obligations in
accordance with Section 3.1 of this Agreement by (i) withholding Shares
otherwise issuable to the Participant upon full vesting of the RSUs,
(ii) instructing a broker on the Participant’s behalf to sell Shares otherwise
issuable to the Participant upon vesting of the RSUs and submit the proceeds of
such sale to the



--------------------------------------------------------------------------------

TIME-VESTING FORM

 

Company, or (iii) using any other method permitted by Section 3.1 of the
Agreement or the Plan. If the Participant is married, his or her spouse has
signed the Consent of Spouse attached hereto as Exhibit B.

 

PARKWAY PROPERTIES, INC.     PARTICIPANT By:         By:     Print Name:        
Print Name:     Title:                 Address:     By:           Print Name:  
        Title:          

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

ARTICLE I.

GENERAL

 

1.1    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

1.2    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice to which this
Agreement is attached.

        (a) [”Cause” shall have the meaning provided in an applicable employment
or other service agreement between the Company (or an affiliate) and the
Participant or, if no such agreement exists or such agreement does not contain a
“cause” definition, then Cause shall mean (i) the continued failure by the
Participant to perform material responsibilities and duties toward the Company
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness), (ii) the engaging by the Participant in willful or
reckless conduct that is demonstrably injurious to the Company monetarily or
otherwise, (iii) the conviction of the Participant of a felony, or (iv) the
commission or omission of any act by the Participant that is materially inimical
to the best interests of the Company and that constitutes on the part of the
Participant common law fraud or malfeasance, misfeasance, or nonfeasance of
duty; provided, however, that Cause shall not include the Participant’s lack of
professional qualifications. For purposes of this Agreement, an act, or failure
to act, on the Participant’s part shall be considered “willful” or “reckless”
only if done, or omitted, by the Participant not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.]

        (b) [”Good Reason” shall have the meaning provided in an applicable
employment or other service agreement between the Company (or an affiliate) and
the Participant or, if no such agreement exists or such agreement does not
contain a “good reason” definition, then Good Reason shall mean the occurrence
of any one or more of the following events without the Participant’s prior
written consent, subject to the cure provisions described below:

                (i) The assignment to the Participant of any duties that
constitute a material diminution in the Participant’s authority, duties or
responsibilities, excluding for this purpose any isolated, insubstantial or
inadvertent actions not taken in bad faith and which are remedied by the Company
promptly after receipt of notice thereof given by the Participant;

                (ii) A material reduction of the Participant’s base salary as in
effect on the date hereof or as the same may be increased from time to time.

Notwithstanding the foregoing, the Participant will not be deemed to have
resigned for Good Reason unless (1) the Participant provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Participant to constitute Good Reason within sixty (60) days
after the date of the occurrence of any event that the Participant knows or
should reasonably have known to constitute Good Reason, (2) the Company fails to
cure such acts or omissions within thirty (30)

 

A-1



--------------------------------------------------------------------------------

days following its receipt of such notice, and (3) the effective date of the
Participant’s termination for Good Reason occurs no later than thirty (30) days
after the expiration of the cure period.]

        (c) “Non-Employee Director” shall mean a Director of the Company who is
not an Employee.

        (d) “Termination of Service” shall mean:

                (i) As to a Consultant, the time when the engagement of a
Participant as a Consultant to the Company and its affiliates is terminated for
any reason, with or without Cause, including, without limitation, by
resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment and/or service
as an Employee and/or Director with the Company or any of its affiliates.

                (ii) As to a Non-Employee Director, the time when a Participant
who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Participant
simultaneously commences or remains in employment and/or service as an Employee
and/or Consultant with the Company or any of its affiliates.

                (iii) As to an Employee, the time when the employee-employer
relationship between a Participant and the Company and its affiliates is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement, but excluding
terminations where the Participant simultaneously commences and/or remains in
service as a Consultant and/or Director with the Company or any of its
affiliates.

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for Cause and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan and this Agreement, a Participant’s employee-employer relationship
or consultancy relationship shall be deemed to be terminated in the event that
the affiliate employing or contracting with such Participant ceases to remain an
affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

ARTICLE II.

TERMS AND CONDITIONS OF RSUS AND DIVIDEND EQUIVALENTS

2.1    Grant of RSUs. Upon the terms and conditions set forth in the Plan and
this Agreement, effective as of the Grant Date set forth in the Grant Notice,
the Company hereby grants to the Participant an award of RSUs, together with an
equivalent number of tandem Dividend Equivalents, under the Plan. In
consideration of this grant of RSUs, the Participant agrees to render faithful
and efficient services to the Company or its affiliates. Unless and until the
RSUs have fully vested in the manner set forth in the Grant Notice, the
Participant will have no right to receive any Shares or other payment in respect
of the RSUs.

2.2    Vesting of RSUs.

        (a) Subject to Sections 2.2(b) and 2.4 hereof, the RSUs shall vest and
become nonforfeitable, if at all, in accordance with the terms and conditions
set forth in the Grant Notice. Any accelerated vesting provisions contained in
Section 15(a)(iv) of the Plan [and in that certain Change in

 

A-2



--------------------------------------------------------------------------------

Control Agreement dated [            ] between the Company and the Participant]
are hereby expressly superseded and shall not apply to the RSUs, and the parties
hereto acknowledge and agree that such accelerated vesting provisions shall not
apply to the RSUs.

        (b) [In addition, in the event that a Change in Control occurs and,
within the twelve (12)-month period immediately following such Change in
Control, the Participant incurs a Termination of Service by the Company without
Cause or by the Participant for Good Reason, in either case after the date on
which the Company’s stockholders approve the Plan, the RSUs shall thereupon vest
and become nonforfeitable in full.]

2.3    Payment of RSUs. As soon as administratively practicable following the
vesting of any RSUs pursuant to Section 2.2 hereof, but in no event later than
thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Code Section 409A), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.3 below) a number of Shares equal to the
number of RSUs subject to this award or RSUs that fully vest on the applicable
vesting date (either by delivering one or more certificates for such Shares or
by entering such Shares in book entry form, as determined by the Committee in
its sole discretion). Notwithstanding the foregoing, if Shares cannot be issued
pursuant to Section 20 of the Plan (or any successor provision thereto) or are
delayed under Section 2.5 below, the Shares shall be issued pursuant to the
preceding sentence as soon as administratively practicable after the Committee
determines that Shares can be issued in accordance with such Section. In no
event shall any such delay in the issuance of Shares impact the payment timing
applicable to Dividend Equivalents payable in cash.

2.4    Forfeiture and Termination of RSUs and Dividend Equivalents. All RSUs and
Dividend Equivalents granted under this Agreement shall be forfeited and
terminated as set forth in the Grant Notice. Notwithstanding anything contained
herein to the contrary, if the Company’s stockholders do not approve the Plan
within twelve (12) months of the Board’s initial adoption of the Plan on
December 19, 2012, the RSUs and Dividend Equivalents shall terminate and be
forfeited.

2.5    Conditions to Delivery of Shares. The Company shall not be required to
issue or deliver any certificates or make any book entries evidencing Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 20 of the Plan. In the event that the Company delays a distribution or
payment in settlement of RSUs because it determines that the issuance of Shares
in settlement of such RSUs will violate federal securities laws or other
applicable law, such distribution or payment shall be made at the earliest date
at which the Company reasonably determines that the making of such distribution
or payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii). No payment shall be delayed under this Section 2.5
if such delay will result in a violation of Code Section 409A.

2.6    Rights as Stockholder. The holder of the RSUs shall not be, nor have any
of the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs or any
Shares underlying the RSUs unless and until such Shares shall have been issued
by the Company and are held of record by such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.

2.7    Dividend Equivalents.

        (a) Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent that shall remain outstanding from the Grant
Date through the earlier to occur of (i)

 

A-3



--------------------------------------------------------------------------------

the termination or forfeiture for any reason of the RSU to which such Dividend
Equivalent corresponds, or (ii) the delivery to the Participant of the Shares
underlying the RSU to which such Dividend Equivalent corresponds.

        (b) The Participant shall not be entitled to any payment under a
Dividend Equivalent with respect to any dividend with an applicable record date
that occurs prior to the Grant Date or after the termination of such RSU for any
reason, whether due to payment, forfeiture of the RSU or otherwise. Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the RSUs and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Code Section 409A.

        (c) Each Dividend Equivalent (i) shall become payable if and when the
RSU to which such Dividend Equivalent relates vests, and (ii) shall be paid in
cash, unless otherwise determined by the Committee, at the time of settlement of
the underlying RSU in an amount equal to the total dividends per Share with
applicable record dates occurring over the period during which such Dividend
Equivalent was outstanding. If the RSU linked to a Dividend Equivalent fails to
vest and is forfeited for any reason, then (x) the linked Dividend Equivalent
shall be forfeited as well, (y) any amounts otherwise payable in respect of such
Dividend Equivalent shall be forfeited without payment, and (z) the Company
shall have no further obligations in respect of such Dividend Equivalent.

ARTICLE III.

MISCELLANEOUS PROVISIONS

3.1    Tax Withholding. The Company shall have the authority and the right to
deduct or withhold, or to require the Participant to remit to the Company
(including without limitation, as provided in the Grant Notice), an amount
sufficient to satisfy all applicable federal, state and local taxes (including
without limitation any income and employment tax obligations) required by law to
be withheld (if any) with respect to any taxable event arising in connection
with the RSUs and/or the Dividend Equivalents. The Company shall not be
obligated to deliver any new certificate representing Shares to the Participant
or the Participant’s legal representative or to enter such Shares in book entry
form unless and until the Participant or the Participant’s legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Participant arising in
connection with the RSUs or payments thereunder.

3.2    Administration. The Committee shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company and all other interested persons.

3.3    Grant Not Transferable. Without limiting the generality of any other
provision hereof, the RSUs and the Dividend Equivalents shall be subject to the
restrictions on transferability set forth in Section 19(d) of the Plan.

3.4    Adjustments. The Participant acknowledges that the RSUs and the Dividend
Equivalents are subject to modification and termination in certain events as
provided in this Agreement and Sections 14 or 15 of the Plan.

3.5    Severability. In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement, which shall remain in full force and
effect.

 

A-4



--------------------------------------------------------------------------------

3.6    Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs and/or Dividend
Equivalents granted pursuant to this Agreement (and any Shares issuable or
amounts payable with respect thereto). The Participant represents that the
Participant has consulted with any tax consultants the Participant deems
advisable in connection with the RSUs and Dividend Equivalents and the issuance
of Shares with respect thereto and making of payments and that the Participant
is not relying on the Company for any tax advice.

3.7    Participant’s Representations. The Participant shall, if required by the
Company, concurrently with the issuance of any securities hereunder, make such
written representations as are deemed necessary or appropriate by the Company
and/or the Committee.

3.8    Section 409A. This Agreement shall be interpreted in accordance with the
requirements of Code Section 409A. The Committee may, in its discretion, adopt
such amendments to the Plan or this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to comply with the requirements of Code Section 409A or an available
exemption therefrom, provided, however, that the Committee shall have no
obligation to take any such action(s) or to indemnify any person for failing to
do so.

3.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs or the Dividend Equivalents in any material way
without the prior written consent of the Participant.

3.10    Not a Contract of Service Relationship. Nothing in this Agreement or in
the Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its affiliates or shall interfere with or restrict in any way the rights of
the Company and its affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an affiliate
and the Participant.

3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and Dividend Equivalents
and this Agreement shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.12    Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended and the Exchange Act, and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, as well as all applicable state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs and Dividend Equivalents are granted, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

A-5



--------------------------------------------------------------------------------

3.13    Limitation on the Participant’s Rights. Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. The Plan, in and of
itself, has no assets. The Participant shall have only the rights of a general
unsecured creditor of the Company and its affiliates with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.

3.14    Successors and Assigns. The Company or any affiliate may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its affiliates. Subject to the restrictions on transfer set forth in
Section 3.3 hereof, this Agreement shall be binding upon the Participant and his
or her heirs, executors, administrators, successors and assigns.

3.15    Entire Agreement. The Plan and this Agreement (including all Exhibits
thereto, if any) constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and its
affiliates and the Participant with respect to the subject matter hereof.

3.16    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

3.17    Governing Law and Venue. The laws of the State of Maryland shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The Participant agrees that the exclusive venue
for any disputes arising out of or related to this Agreement shall be the state
or federal courts located in Orlando, Florida.

3.18    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK UNIT GRANT NOTICE

CONSENT OF SPOUSE

 

I, _______________, spouse of _______________, have read and approve the
Restricted Stock Unit Grant Notice (the “Grant Notice”) to which this Consent of
Spouse is attached and the Restricted Stock Unit Agreement (the “Agreement”)
attached to the Grant Notice. In consideration of issuing to my spouse the
shares of the Restricted Stock Units and Dividend Equivalents set forth in the
Grant Notice, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
and any Restricted Stock Units, Dividend Equivalents or any shares of the common
stock of Parkway Properties, Inc. or cash issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

 

          Dated:                                 Signature of Spouse

 

B-1